UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PAUL MONTANA, et al.,
                              Plaintiffs,
                                                                  18-CV-6594 (JPO)
                    -v-
                                                                       ORDER
 JOHN PAPPAGIORGIO, et al.,
                        Defendants.


J. PAUL OETKEN, District Judge:

       On November 27, 2019, the parties filed a status letter with the Court indicating that they

wished to consent to the jurisdiction of Magistrate Judge Sarah Netburn for both settlement and

trial. (Dkt. No. 46.) To do so, they must file the “Consent to Proceed Before US Magistrate

Judge” form, which can be found at https://nysd.uscourts.gov/forms.

       The parties shall file the requisite form on or before December 16, 2019.

       SO ORDERED.

Dated: December 2, 2019
       New York, New York
                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
